DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Response to Arguments
The rejection under 35 U.S.C. 112(a) to Claims 9 and 12 are maintained as the specification at best states in [0094] -  “In a case where the remaining quantity of the recognized commodities (consumer items) (that is the remaining quantity in a commodity container; hereinafter, the same applies) can be recognized, the remaining quantity can be digitized (for example, on percentage or the like) and managed irrespective of whether the commodities have been purchased from the own company (own store) or purchased from another company.”   This limitation does not support wherein the commodity proposal to the customer is determined based on a remaining quantity of the unpurchased commodities from the consumer item provider when the remaining quantity is recognized by the recognition process.  The examiner notes at best the specification describers recognized commodities (consumer items) and there quantity.
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: Applicant submits that Claims 7 and 10 do not merely recite an abstract idea. Instead, the claims recite a practical application of judicial exception in which a processor of the server stores a commodity image feature database..., registers and manages consumer items..., executes a recognition process..., sends commodity candidates to a display..., and determines unpurchased commodities from the consumer item provider but purchased from any other provider than the consumer item provider... Using the practical application, the present invention achieves to determine the unpurchased commodities of the customer, helping the provide analyze marketing data. In other word, this practical application picks up commodities in way that it improves the marketing efficiency of the consumer item procurement support system.  
Accordingly, it is clear that, under Step 2A Prong Two of the Guidance, the claim is not directed to an abstract idea. Reconsideration of the rejection is respectfully requested.
Examiner’s Remarks:  The examiner respectfully disagrees.  The examiner notes that the additional elements – hardware “database” and server (i.e., processor)/terminal/image capturing elements, and displaying in performing the aforementioned steps. The elements in these steps are recited at a high-level of generality (i.e., database and client/server environment based on image query) such that it amounts no more than mere instructions to apply the exception using a generic computer component, i.e. - merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant's arguments with respect to 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection (i.e., items what were sold by others from items that were sold by oneself), as this is addressed with newly found reference Modi, see rejection below. Further, with respect to argument “Namely, accordingly to at least the embodiment of Argue, the purchase history is believed to contain shopping data by multiple users. On the other hand, as recited at element b) of Claim 7, the customer-specific experienced commodities (S) is designed for each customer. Basically, in the system recited in Claim 7, there is no chance that one user's selection will affect other's customer-specific experienced commodities.”  The examiner respectfully disagrees.  The examiner notes FIG. 5 depicts purchase history of a user, see [0011] and [0051] - Furthermore, the electronic receipt can be linked to the purchasing user in the purchase history database 320, such that a collection of electronic receipts corresponding to a user can be analyzed to determine a purchase history of a user.  Therefore the examiner finds this argument not persuasive.
Note to Applicant – The examiner respectfully thanks the explanation provided by Applicants, see pp 6-9, of Applicant’s Remarks;  however such features appear claim specific definitions for the terms claimed by Applicant.  If applicant wishes to have the claims construed in such a manner, the examiner suggests further clarifying the claims to include such explanation/rationale.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, Regarding Claim 9 and 12, The examiner notes the claim limitation of “the commodity proposal to the customer is determined based on a remaining quantity of the unpurchased commodity when the remaining quantity is recognized by the recognition process.”  As best, Applicant’s specification describes in [0094] -  “In a case where the remaining quantity of the recognized commodities (consumer items) (that is the remaining quantity in a commodity container; hereinafter, the same applies) can be recognized, the remaining quantity can be digitized (for example, on percentage or the like) and managed irrespective of whether the commodities have been purchased from the own company (own store) or purchased from another company.”  Thus, it is the consumer item that is recognized not the unpurchased commodity.  The examiner therefore notes Claim 9 and 12, rejected under 35 U.S.C. 112(a) rejection as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an unpurchased commodity and a commodity proposal based on the unpurchased commodifying.
More specifically, Claim 7 and similarly Claim 10 recite 
A consumer item procurement support 

stores a commodity image feature “database” of one or more consumer items provided by the consumer item provider 
for the each customer, register and manages one or more a consumer items which are recorded to be purchased by the customer from the consumer item provider as one or more customer-specific experienced commodity; 
executes a recognition process of one or more consumer items, based on the taken image of the one or more consumer items 
“sends”,
“displays”, 
determines one or more unpurchased commodities from the consumer item provider but purchased from any other provider than the consumer item provider, by allowing the customer to select one or more actually purchased commodities from among the commodity candidates displayed on the display of the terminal of the customer and comparing one or more actually purchased commodities and the one or more customer specific experienced commodities.
The limitations noted above, i.e., stores a commodity image feature database, registers and manages one or more consumer items which are recorded to be purchased...; executes a recognition process of the consumer item, based on the taken image of the a “database” and registering and managing a consumer item purchased by the customer... ... captured by ....the customer; sends/displays, ... one or more commodity candidates extracted as a result of execution of the recognition process; and determines an unpurchased commodity, by allowing the customer to select an actually purchased commodity from among the commodity candidates and comparing..., which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a hardware “database” and server (i.e., processor)/terminal/image capturing elements, and displaying nothing in the claim precludes the step from practically being performed in the mind. These limitations can encompass the user storing a database in the mind of items, manually registering/managing in the mind (i.e., form of a database) commodities purchased; performing image capture (i.e., in the mind), send/extract as a result of image recognition (i.e., in the mind), and determine an unpurchased commodity, from among purchased commodities (i.e., in the mind). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the limitations noted above i.e., stores a commodity image feature database, registers and manages one or more consumer items which are recorded to be purchased...; executes a recognition process of the consumer item, based on the taken image of the a “database” and registering and managing a consumer item purchased by the customer... ... captured by ....the customer; sends/displays, ... one or more commodity candidates extracted as a result of execution of the recognition process; and determines an unpurchased commodity, by allowing the customer to select an actually purchased commodity from among the commodity candidates and comparing..., which as drafted, falls under Certain Methods Of Organizing Human Activity as the claims commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (emphasis added).
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – hardware “database” and server (i.e., processor)/terminal/image capturing elements, and displaying in performing the aforementioned steps. The elements in these steps are recited at a high-level of generality (i.e., database and client/server environment based on image query) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using hardware “database” and server (i.e., processor)/terminal/image capturing elements, and displaying s to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, Lerner (US 2014/01566461 A1) teach concepts of using mobile applications to scan and learn about products while in-store (Background, [0007]), which supports concepts of using server/terminal environment with image assistance being well-understood, routine, and conventional. The claim is not patent eligible.
Further dependent Claim(s) 8-9 and 11-12 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 7 and 10, as they recite steps that are subject to abstract idea (i.e., Step 2A-Prong One – a commodity propose and a commodity proposal based on a remaining quantity).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis (US 2019/0065851 A1) with reliance only from Cardis, Provisional Application 62/551,853, filed on August 30, 2017 in view of Argue et al. (US 2014/0089133 A1) and Modi (US 2017/0132681 A1).

Regarding Claim 7, and similarly Claim 10;
Cardis discloses a consumer ... system including at least one information processing server, the information processing server has a processor and a database, that communicates with a terminal of a customer (Cardis, Provisional Application 62/551,853 - FIG. 1 and [0003] and [0007]), and manages a taken image of a consumer item captured by the terminal of the customer (Cardis, Provisional Application 62/551,853 - FIG. 2 and FIG. 3 and [0003] and [0007]), wherein the processor:
	stores a commodity image feature database... in the database of a server (Cardis, Provisional Application, [0017] and [0020] – ...hardware object database 107...);
executes a recognition process of one or more consumer items, based on the taken image of the one or more consumers items captured by the terminal of the customer and the commodity image feature database (Cardis, Provisional Application 62/551,853 - FIG. 2 and [0024] and [0026])
sends, to the display of the terminal, one or more commodity candidates extracted as a result of execution of the recognition process (Cardis, Provisional Application 62/551,853 - FIG. 2 and [0024] and [0026]-[0027]] – potential match for user selection);
displays, on the display of the terminal of the the result of execution of the recognition process  (Cardis, Provisional Application 62/551,853 - FIG. 2 and [0024] and [0026]-[0027]] – potential match for user selection); and 
determines one or more ... commodities... by allowing the customer to select commodities from among the commodity candidates displayed on the display of the terminal of the customer (Cardis, Provisional Application 62/551,853 - FIG. 2 and FIG. 3 and [0007] and [0026]-[0027] - potential match for user selection and [0029] – associates the matched product with the user...).
	Cardis fails to explicitly disclose a consumer item procurement system for a consumer item provider... wherein...:
...a commodity ... feature database of one or more consumer items provided by the consumer item provider;
for the each customer, registers and manages one or more consumer items which are recorded to be purchased by the by the customer from the consumer item provider as one or more customer-specific experienced commodity;
executes a recognition process... by the terminal of the consumer and the commodity ... feature database; 
determines one or more unpurchased commodities from the consumer item provider but purchased from any other provider than the consumer item provider, by allowing the customer to select one or more actually purchased commodities from among the commodity candidates displayed on the display of the terminal of the customer and comparing one or more actually purchased commodities and the one or more customer specific experienced commodities.
However, in an analogous art, Argue teaches a consumer item procurement system for a consumer item provider... (Argue, FIG. 1 – Substitution Server and [0040] - In an exemplary embodiment, a retailer maintains the substitution server 20, such that the items and the substitutions corresponding thereto are all indicative of products offered by the retailer. Alternatively, the substitution server 20 can be maintained by a third party or a party affiliated with the retailer) wherein...:
...a commodity ... feature database of one or more consumer items provided by the consumer item provider(Argue, FIG. 1 and FIG. 4 – Substitution Database and [0040] - In an exemplary embodiment, a retailer maintains the substitution server 20, such that the items and the substitutions corresponding thereto are all indicative of products offered by the retailer. Alternatively, the substitution server 20 can be maintained by a third party or a party affiliated with the retailer and [0047]-[0048]),
for the each customer, registers and manages one or more consumer items which are recorded to be purchased by the by the customer from the consumer item provider as one or more customer-specific experienced commodity (Argue, FIG. 1 and FIG. 4 – Purchase History Database and [0051] - In some embodiments, a purchase history database 320 can also be stored on the memory device 306. It should be appreciated that in Some embodiments, the purchase history database 320 may alternatively be stored at a remote server. The purchase history database 320 can store electronic receipts for a plurality of users and/or the purchase histories for a plurality of users and [0055]);
executes a recognition process... by the terminal of the consumer and the commodity ... feature database (Argue, FIG. 3 –Receive First User Input Indicating a Request to Generate an Electronic Shopping List → Provide the Request to Substitution Server);
determines one or more unpurchased commodities from the consumer item provider ... (FIG. 1B – 24-Pack COCA COLA and 24 Pack Private Label Cola (i.e., unpurchased commodities) by allowing the customer to select one or more actually purchased commodities from among the commodity candidates displayed on the display of the terminal of the customer and comparing one or more actually purchased commodities and the one or more customer specific experienced commodities (Argue, FIG. 1B – 24-Pack Pepsi and FIG. 3 – Receive the Purchase History of the User → Display the Purchased Items Appearing in the Purchase History → Display One or More Sets of Recommended Substitutes and [0028]-[0030] - The user can provide user input to select purchased items and/or recommended substitutes for inclusion in an electronic shopping list and  [0039]-[0040] - As discussed, the purchase history includes one or more purchased items. In some embodiments, each purchased item indicates a product that was previously purchased by the user from a retailer... At operation 220, the shopping list generation module 110 displays the purchased items appearing in the purchase history in the GUI 12. At operation 222, the shopping list generation module 110 displays the one or more sets of recommended substitutes in the GUI 12 and [0041] - The second user input can indicate a selection of a purchased item and/or a recommended Substitute. For example, the user may check a box displayed next to a specific purchased item to select the specific purchased item, or may press on the specific purchased item itself and [0057] - It should be appreciated that the purchase history of a user can be determined in any suitable manner and variations of the method 400 are contemplated. For example, the purchase history module 310 may update the purchase history of a user each time a new electronic receipt is received. Further-more, the purchase history module 310 may be configured to provide the purchase history to the substitution module 312 in addition to or in lieu of storing the purchase history in the purchase history database320. Additionally, in some embodiments, a purchase item will not be added to the purchase history unless it appears in at least a specific predetermined amount of electronic receipts, e.g., in at three different electronic receipts.).  The examiner respectfully constructs that purchase history can be determined by actual items being a compared to previous history (i.e., item will not be added to the purchase history unless it appears in at least a specific predetermined amount of electronic receipts).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Argue to the information processing server of Cardis to include a consumer item procurement system for a consumer item provider... wherein...: ...a commodity ... feature database of one or more consumer items provided by the consumer item provider, for the each customer, registers and manages one or more consumer items which are recorded to be purchased by the by the customer from the consumer item provider as one or more customer-specific experienced commodity; executes a recognition process... by the terminal of the consumer and the commodity ... feature database; determines one or more unpurchased commodities from the consumer item provider ... by allowing the customer to select one or more actually purchased commodities from among the commodity candidates displayed on the display of the terminal of the customer and comparing one or more actually purchased commodities and the one or more customer specific experienced commodities. 
One would have been motivated to combine the teachings of Argue to Cardis to do so as it provides / allows determining substitutes to recommend for purchased items in a purchase history of a user based on attributes of the substitutes (Argue, [0002]).
	Further, in an analogous art, Modi teaches determines one or more unpurchased commodities from a consumer item provider but purchased from any other provider than the consumer item provider ([0058] - Based on such analysis for multiple customers across multiple retailers we can track customers from retailer A to other retailers (such as B, C, D etc.) so as to determine whether the customers are more likely to purchase milk from retailer A and visit another retailer (e.g. retailer B) to purchase breakfast cereal (for example). From this data it is possible to infer that retailer A either does not stock the desired cereal, it is not priced competitively when compared to retailer B or it is not located in an optimal location (e.g. close to the location of the milk)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Modi to the one or more unpurchased commodities of Cardis and Argue to include determines one or more unpurchased commodities from the consumer item provider but purchased from any other provider than the consumer item provider. 
One would have been motivated to combine the teachings of Modi to Cardis and Argue to do so as it provides / allows identifying products purchased by individual customers at different merchants (Modi, [0002]).


Claim 8, and similarly Claim 11;
Cardis and Argue and Modi disclose the system to Claim 7;
	Argue further teaches wherein the information processing server makes a commodity proposal to the customer, based on the unpurchased commodities (Argue, FIG. 1B – 24 Pack Pepsi and 24 Pack Coca-Cola and 24 Pack Private Label Cola and [0049]).

Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis (US 2019/0065851 A1) with reliance only from Cardis, Provisional Application 62/551,853, filed on August 30, 2017 in view of Argue et al. (US 2014/0089133 A1) and further in view of Adboo et al. (US 2018/0239319 A1).

Claim 9, and similarly Claim 12;
Cardis and Argue disclose the system to Claim 7;
	Argue further teaches of the wherein the commodity proposal to the customer is determined based ... the unpurchased commodities form the consumer item provider (Argue, FIG. 1B – 24 Pack Pepsi and 24 Pack Coca-Cola and 24 Pack Private Label Cola and [0049]).
	Cardis in view of Argue fail to explicitly disclose wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process. 
	However, in an analogous art, Abdoo  [concepts of] wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process (Abdoo, [0060]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Abdoo to the recognition of Cardis in view of Argue to include [concepts of] wherein ...based on a remaining quantity of the... commodity when the remaining quantity is recognized by the recognition process
One would have been motivated to combine the teachings of Abdoo to Cardis in view of Argue to do so as it provides / allows aiding the user to keep track of the shelf life and/or spoilage of food stuff (Abdoo, [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627